PER CURIAM.
We concur in the opinion of the district judge, viz. that the Cushing was moored in a manner proper and reasonable, under the circumstances, such as is usual in similar cases, and has been found by experience to be sufficient to answer the end in view, and that she broke loose “in consequence of the insufficiency of a spile, of which the ship could have no knowledge, in conjunction with a very high tide and an extraordinary gale, shifting to a quarter which bore most heavily upon the ship.” It is unnecessary to discuss the evidence, which is sufficiently referred to in the opinion of the learned district judge. Decree affirmed, with costs.